Case 20-32582-acs         Doc 13     Filed 11/19/20     Entered 11/19/20 13:52:36        Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 In Re:                                              Case No. 20-32582

 Eric S. Cain
                                                     Chapter 13
 Alisha N. Cain

 Debtor(s).                                          Judge Alan C. Stout

                              OBJECTION TO CHAPTER 13 PLAN

          Toyota Lease Trust (“Creditor”) by and through their undersigned counsel, hereby

objects to the Debtors’ Proposed Chapter 13 Plan. This objection is hereby supported by the

following memorandum.

                                          MEMORANDUM

          Toyota Lease Trust, (“Creditor”), secured creditor herein, by and through their

undersigned counsel, hereby objects to the Debtor’s Chapter 13 Plan filed on October 23, 2020.

          The Debtors’ Plan fails to list specifically the collateral which is encumbered by

Creditor’s security interest. The vehicle in question is a 2020 TOYOTA COROLLA - VIN

5YFEPRAE5LP043873 (“Vehicle”) which was leased on August 21, 2019.               Creditor’s

treatment under the plan should be that of an Executory Contract. The Debtors must amend their

plan to call for either the assumption or rejection of the lease under paragraph/provision 6.1 of

the Chapter 13 Plan. If Debtor wishes to assume said lease, the pre-petition default must also be

cured.

          The Chapter 13 Plan does not adequately protect the Creditor’s interest in said vehicle

and should therefore be denied confirmation.
Case 20-32582-acs      Doc 13     Filed 11/19/20     Entered 11/19/20 13:52:36       Page 2 of 2




                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (97962)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor

                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on November 19, 2020.

By Notice of Electronic Filing to:

       Matthew D. Owen, Debtors’ Counsel
       Whitford13notice@gmail.com

       William W. Lawrence, Trustee
       ECF@louchapter13.com

       Office of the U.S. Trustee
       ustpregion08.lo.ecf@usdoj.gov

By United States mail to:

       Eric S. Cain, Debtor
       Alisha N. Cain, Debtor
       385 Drake Dr.
       Shepherdsville, KY 40165

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (97962)
                                                 Attorney for Creditor
